El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Don Ulises Clavell demandó en la Corte de Distrito de Ponce en junio de 1926 a don Marino y a don Allah Torres, actuales dueños de la hacienda Caño Verde sita en el barrio Sabanetas del término municipal de Ponce, en reivindica-ción de una finca de 2 cuerdas de terreno y 25 centavos de otra, radicada también en Sabaneta, cuyo valor es de $800, alegando el demandante haberla comprado en septiembre de 1904 a Juan Camacho Ortiz según escritura pública inscrita a su favor en el registro de la propiedad y que los deman-dados están poseyendo dicha finca sin título alguno para ello.
Los demandados contestaron esa demanda alegando que están poseyendo las 2 cuerdas 25 centavos a título de dueños por haberlas heredado de su padre, quien compró en 1907 la hacienda Caño Verde, formando parte de ella las 2 cuerdas 25 centavos que la sucesión Eabasa, su vendedor, adquirió por permuta que con otra finca suya de 3 cuerdas hizo antes de 1904, y alegó otras defensas en su favor.
Celebrado el juicio la corte de distrito dictó sentencia declarando sin lugar la demanda, siendo uno de sus funda-mentos la adquisición por permuta alegada por los deman-dados ; y en la apelación que contra ese fallo ha interpuesto el demandante alega como primer motivo de su recurso que la corte inferior cometió error al declarar probado el con-trato de permuta.
La prueba presentada en el juicio consistió casi exclusi-vamente en la declaración del demandante Clavell, pues él presentó su sola declaración y la escritura de compra que Juan Camacho Ortiz le otorgó en 1904. De la declaración del Sr. Clavell resulta que él compró las 2 cuerdas 25 cen*799tavos a Francisco Guillen, quien las tenía por habérselas dado Juan Camacho Ortiz en pago de una deuda y que como no había mediado entre ellos documento escrito la escritura de venta se la otorgó directamente Juan Camacho Ortiz al demandante en septiembre de 1904, enterándose entonces de que la finca que tenía Guillen era de 3 cuerdas que le había dado la hacienda Caño Verde en cambio de las 2 cuerdas 25 centavos que son objeto de este pleito, situación que Cla-vell aceptó por lo que nunca tomó posesión de la finca de 2 cuerdas 25 centavos sino de las 3 cuerdas que estaba pose-yendo Guillen, cuya finca de 3 cuerdas ha dado Clavell en arrendamiento a otras personas, cobrando sus cánones y la ha tenido en su posesión hasta que la perdió dos o tres años antes del presente litigio por sentencia dictada en pleito que contra él promovieron los herederos de Juan Camacho en reivindicación de dichas 3 cuerdas, en cuyo pleito no fueron citados de saneamiento por evicción los dueños de la hacienda Caño Verde. De otra prueba de los deman-dados resulta que Clavell dió las 3 cuerdas en arrenda-miento a Luciano Colón permitiéndole que arrancara los ár-boles que tenía, diciéndole que la había cambiado por otra de 2 cuerdas 25 centavos a Caño Verde, cuya manifestación también hizo a Domingo García, a Carlos Torres y a uno de los demandados.
Esa evidencia es prueba suficiente de que hace más de veinte años con anterioridad a la interposición de la de-manda de este pleito que las 2 cuerdas 25 centavos recla-madas ahora fueron cambiadas a la hacienda Caño Verde por otra finca de ésta de 3 cuerdas que. Clavell poseyó desde 1904, realizando con ellas actos de dueño y que por ese cam-bio existió el contrato de permuta definido en el artículo 1441 del Código Civil, a pesar de que el apelante entienda que solamente fué un simple cambio, pues fué dada una finca por otra; y como la permuta es un medio de adqui-rir la propiedad tenemos que llegar a la conclusión de que si bien el apelante obtuvo en 1904 un título de propiedad *800de las 2 cuerdas 25 centavos que ahora reclama en reivin-dicación, no es actualmente dueño de ella por haberla per-mutado con otra de 3 cuerdas que recibió en cambio de fe misma y, por tanto, carece de acción para reivindicarla, pox lo que la corte inferior no cometió error al declarar sin lu-gar la demanda.
En vista de la conclusión a que hemos llegado huelga considerar las otras defensas alegadas por los demandados y la sentencia apelada debe ser confirmada.
Los Jueces Asociados señores Hutchison y Texidor no-intervinieron.